                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS


TIMOTHY MAGGARD,
             Petitioner


vs.
                                                       No. 17-cv-335-DRH
B. TRUE,
             Respondent.


                           MEMORANDUM and ORDER


HERNDON, District Judge:
                                   I. Introduction

      Pending before the Court is a Motion for Judgment on the Pleadings (Doc.

21) submitted by Petitioner Timothy Maggard (“Petitioner”) on July 10, 2018.

Respondent B. True (“Respondent”) offered on July 11, 2018 a response in

opposition of said motion (Doc. 22). For the reasons set forth below, the Court

DENIES Petitioner’s Motion for Judgment on the Pleadings.


                                   II. Background

      Petitioner, who is currently incarcerated in the Federal Correctional

Institution in Marion, Illinois, filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 (Doc.1). In the Petition, he argues that under the recent decision

of the Supreme Court in Mathis v. United States, 136 S. Ct. 2243 (2016), his

enhanced career offender sentence is unconstitutional. Id.

                                      Page 1 of 5
      In his criminal case in the Western District of Missouri, United States v.

Maggard, No. 6:96-cr-3049-DW (W.D. Mo. July 25, 1997), Petitioner was found

guilty of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §

846. (Doc. 1, p. 10). He was sentenced to 360 months imprisonment. (Doc. 1, p.

10). The career-offender enhancement was imposed pursuant to the United States

Sentencing Guidelines (“USSG”) at § 4B1.1, based on two prior convictions for

second degree burglary and second degree assault. (Doc. 1, p. 13). As a result of

the career-offender determination, Petitioner’s total offense level was determined to

be 38. (Doc. 1, p. 13). Petitioner appealed his conviction in 1998 and filed a § 2255

petition in 1999. (Doc. 1, p. 11). Both of these efforts failed. Id. Petitioner also filed

a motion to file a second or successive § 2255 petition in 2016 under Johnson v.

United States, 135 S.Ct. 2551 (2015), but his claim was dismissed. Id. Petitioner

now argues that pursuant to Mathis, he should be resentenced without

enhancement because his underlying burglary conviction does not constitute a

crime of violence under the reasoning in Mathis, as the elements of Petitioner’s

underlying offense criminalize a greater swath of conduct than the elements of the

guidelines offense. (Doc. 1, pp. 11-14).

      On July 10, 2018, Petitioner filed a Motion for Judgment on the Pleadings

(Doc. 21) arguing that he is entitled to judgment as a matter of law on the ground

that both parties agree he is no longer a career offender. On July 11, 2018,

Respondent filed a response in opposition of said motion arguing that Petitioner’s

claim is not cognizable under Seventh Circuit precedent because his alleged harm



                                        Page 2 of 5
– a lawful, within-Guidelines sentence – does not qualify as “a fundamental defect

. . . that is grave enough to be deemed a miscarriage of justice.” Hawkins v.

United States, 724 F.3d 915, 917 (7th Cir. 2013).

                                 III. Applicable Law

      A party is permitted under Rule 12(c) to move for judgment on the pleadings

after the parties have the complaint and the answer. Fed. R. Civ. P. 12(c); Brunt v.

Serv. Employeees Int’l Union, 284 F.3d 715. 718 (7h Cir. 2002); Northern Indiana

Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 452 (7th Cir.

1998). A motion for judgment on the pleadings “under Rule 12(c) is reviewed under

the same standard as a motion to dismiss under 12(b); the motion is not granted

unless it appears beyond a doubt that the plaintiff can prove no facts sufficient to

support his claim for relief, and the facts in the complaint are viewed in the light

most favorable to the non-moving party.” Flenner v. Sheahan, 107 F.3d 459, 461

(7th Cir. 1997); Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2007). The court, in

ruling on a motion for judgment on the pleadings, must “accept as true all well-

pleaded allegations.” Forseth v. Village of Sussex, 199 F.3d 363, 364 (7th Cir.

2000); Thomas v. Guardsmark, Inc., 381 F.3d 701, 704 (7th Cir. 2004). A court

may rule on a judgment on the pleadings under Rule 12(c) based on a review of the

pleadings alone, which include the complaint, the answer, and any written

instruments attached as exhibits. Id. at 452–453.

      To survive a motion for judgment on the pleadings, the plaintiff must plead

“enough facts to state a claim for relief that is plausible on its face.” Bell Atl. Corp.



                                       Page 3 of 5
v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “[A]

plaintiff's obligation to provide the ‘grounds' of his ‘entitlement to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.

1937, 1949, 173 L.Ed.2d 868 (2009). “Factual allegations must be enough to raise

a right to relief above the speculative level” and “[t]hreadbare recitals of elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Id. at

1949, 1965 (citing Twombly, 550 U.S. at 556). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 1949. The

court does not take “legal conclusion[s] couched as factual allegation[s]” as true. Id.

at 1950.


                                     IV. Analysis

      Here, Petitioner first argues that, pursuant to Mathis, his misclassification

as a career offender under USSG § 4B1.1(a) requires resentencing. Respondent

concedes – under Mathis – Petitioner no longer qualifies as a career offender,

however, despite that, Respondent argues that Petitioner’s claim is not cognizable

under Seventh Circuit precedent because his alleged harm – a lawful, within-

guidelines sentence – does not qualify as “a fundamental defect . . . that is grave

enough to be deemed a miscarriage of justice.” (Hawkins v. United States, 724

F.3d 915, 917 (7th Cir. 2013).




                                       Page 4 of 5
      Petitioner’s first argument fails because, under Hawkins, a court’s

misapplication of the career offender label – which ultimately results in a legally

authorized sentence – is not a miscarriage of justice. Likewise, Petitioner’s second

argument must fail because a subsequent change in the USSG does not constitute

a miscarriage of justice. As previously discussed, the Seventh Circuit has held that

a “period of incarceration exceed[ing] that [which is] permitted by law . . .

constitutes a miscarriage of justice. See Narvaez v. United States, 674 F.3d 621,

623 (7th Cir. 2011); see also Hawkins v. United States, 724 F.3d 915, 917 (7th

Cir. 2013) (“Postconviction review is therefore proper when for example the judge

imposes a sentence that he had no authority to impose, as in Narvaez.”) Navarez

and Hawkins, when read together, demonstrate a clear rule adopted by the Seventh

Circuit: a miscarriage of justice only occurs in this context when a sentence exceeds

that which is authorized by law.


                                   V. Conclusion

      Accordingly, the Court DENIES Petitioner’s Motion for Judgment on the

Pleadings (Doc. 21).

      IT IS SO ORDERED.

                                                        Judge Herndon
                                                        2018.10.05
                                                        15:38:13 -05'00'
                                                    United States District Judge




                                     Page 5 of 5
